Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 22, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141596                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  CORONA CONSTRUCTION, INC.,                                                                          Alton Thomas Davis,
           Plaintiff/Counter Defendant-                                                                                  Justices
           Appellee,
  v                                                                 SC: 141596
                                                                    COA: 295576
                                                                    Wayne CC: 08-109892-CK
  CHERYL GRAY,
           Defendant/Counter Plaintiff-
           Appellant,
  and
  GREGORY GRAY and GRAY & GRAY
  PRODUCTIONS, INC.,
           Defendants/Counter Plaintiffs.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 6, 2010 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 22, 2010                   _________________________________________
           s1115                                                               Clerk